 



EXHIBIT 10.4
     
 
SECURITY AGREEMENT
among
TOWN SPORTS INTERNATIONAL, LLC,
CERTAIN SUBSIDIARIES OF TOWN SPORTS INTERNATIONAL, LLC
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
 
Dated as of February 27, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I SECURITY INTERESTS
    2  
 
       
1.1 Grant of Security Interests
    2  
1.2 Power of Attorney
    3  
 
       
ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
    4  
 
       
2.1 Necessary Filings
    4  
2.2 No Liens
    4  
2.3 Other Financing Statements
    4  
2.4 Chief Executive Office, Record Locations
    5  
2.5 Location of Inventory and Equipment
    5  
2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.
    5  
2.7 Trade Names; Etc.
    5  
2.8 Certain Significant Transactions
    6  
2.9 Non-UCC Property
    6  
2.10 As-Extracted Collateral; Timber-to-be-Cut
    6  
2.11 Collateral in the Possession of a Bailee
    6  
 
       
ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
    7  
 
       
3.1 Additional Representations and Warranties
    7  
3.2 Maintenance of Records
    7  
3.3 Direction to Account Debtors; Contracting Parties; etc.
    7  
3.4 Modification of Terms; etc.
    8  
3.5 Collection
    8  
3.6 Instruments
    8  
3.7 Assignors Remain Liable Under Accounts
    9  
3.8 Assignors Remain Liable Under Contracts
    9  
3.9 Deposit Accounts; Etc.
    9  
3.10 Letter-of-Credit Rights
    10  
3.11 Commercial Tort Claims
    11  
3.12 Chattel Paper
    11  
3.13 Further Actions
    11  
 
       
ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
    11  
 
       
4.1 Additional Representations and Warranties
    11  
4.2 Licenses and Assignments
    12  

i



--------------------------------------------------------------------------------



 



              Page  
4.3 Infringements
    12  
4.4 Preservation of Marks and Domain Names
    12  
4.5 Maintenance of Registration
    12  
4.6 Future Registered Marks and Domain Names
    12  
4.7 Remedies
    13  
 
       
ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
    13  
 
       
5.1 Additional Representations and Warranties
    13  
5.2 Licenses and Assignments
    14  
5.3 Infringements
    14  
5.4 Maintenance of Patents or Copyrights
    14  
5.5 Prosecution of Patent or Copyright Applications
    14  
5.6 Other Patents and Copyrights
    14  
5.7 Remedies
    14  
 
       
ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL
    15  
 
       
6.1 Protection of Collateral Agent’s Security
    15  
6.2 Warehouse Receipts Non-Negotiable
    15  
6.3 Additional Information
    15  
6.4 Further Actions
    15  
6.5 Financing Statements
    16  
 
       
ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    16  
 
       
7.1 Remedies; Obtaining the Collateral Upon Default
    16  
7.2 Remedies; Disposition of the Collateral
    18  
7.3 Waiver of Claims
    18  
7.4 Application of Proceeds
    19  
7.5 Remedies Cumulative
    21  
7.6 Discontinuance of Proceedings
    22  
 
       
ARTICLE VIII INDEMNITY
    22  
 
       
8.1 Indemnity
    22  
8.2 Indemnity Obligations Secured by Collateral; Survival
    23  
 
       
ARTICLE IX DEFINITIONS
    23  
 
       
ARTICLE X MISCELLANEOUS
    29  
 
       
10.1 Notices
    29  
10.2 Waiver; Amendment
    30  
10.3 Obligations Absolute
    31  
10.4 Successors and Assigns
    31  
10.5 Headings Descriptive
    31  
10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    31  

ii



--------------------------------------------------------------------------------



 



              Page  
10.7 Assignor’s Duties
    32  
10.8 Termination; Release
    32  
10.9 Counterparts
    34  
10.10 Severability
    34  
10.11 The Collateral Agent and the other Secured Creditors
    34  
10.12 Additional Assignors
    34  

     
ANNEX A
  Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
  Schedule of Inventory and Equipment Locations
ANNEX C
  Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location, Organizational Identification Numbers and Federal Employer
Identification Numbers
ANNEX D
  Schedule of Trade and Fictitious Names
ANNEX E
  Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement
ANNEX F
  Schedule of Deposit Accounts
ANNEX G
  Form of Control Agreement Regarding Deposit Accounts
ANNEX H
  Schedule of Commercial Tort Claims
ANNEX I
  Schedule of Marks and Applications; Internet Domain Name Registrations
ANNEX J
  Schedule of Patents
ANNEX K
  Schedule of Copyrights
ANNEX L
  Grant of Security Interest in United States Trademarks
ANNEX M
  Grant of Security Interest in United States Patents
ANNEX N
  Grant of Security Interest in United States Copyrights

[Remainder of this page intentionally left blank]

iii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of February 27, 2007, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank Trust Company Americas, as collateral
agent (together with any successor collateral agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all other capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, Town Sports International Holdings, LLC, Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank Trust Company Americas, as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of February 27, 2007 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Collateral Agent are herein called the “Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Assignor (other
than the Borrower) has jointly and severally guaranteed the payment and
performance when due of all Guaranteed Obligations as described (and defined)
therein;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Assignor shall have executed and delivered to the Collateral Agent
this Agreement; and
          WHEREAS, each Assignor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to execute this Agreement in order to satisfy the condition described in the

1



--------------------------------------------------------------------------------



 



preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Assignor, the receipt and sufficiency of which are hereby
acknowledged, each Assignor hereby makes the following representations and
warranties to the Collateral Agent for the benefit of the Secured Creditors and
hereby covenants and agrees with the Collateral Agent for the benefit of the
Secured Creditors as follows:
ARTICLE I
SECURITY INTERESTS
          1.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, in each case for the benefit of
the Secured Creditors, a continuing security interest in all of the right, title
and interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

  (i)   each and every Account;     (ii)   all cash;     (iii)   the Cash
Collateral Account and all monies, securities, Instruments and other investments
deposited or required to be deposited in the Cash Collateral Account;     (iv)  
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);     (v)   all Commercial Tort Claims (including
all Commercial Tort Claims described in Annex H hereto);     (vi)   all computer
programs of such Assignor and all intellectual property rights therein and all
other proprietary information of such Assignor, including but not limited to
Domain Names and Trade Secret Rights;     (vii)   all Contracts, together with
all Contract Rights arising thereunder;     (viii)   all Copyrights;     (ix)  
all Equipment;     (x)   all Deposit Accounts and all other demand, deposit,
time, savings, cash

2



--------------------------------------------------------------------------------



 



      management, passbook and similar accounts maintained by such Assignor with
any Person and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;     (xi)   all
Documents;     (xii)   all General Intangibles;     (xiii)   all Goods;    
(xiv)   all Instruments;     (xv)   all Inventory;     (xvi)   all Investment
Property;     (xvii)   all Letter-of-Credit Rights (whether or not the
respective letter of credit is evidenced by a writing);     (xviii)   all Marks,
together with the registrations and right to all renewals thereof, the goodwill
of the business of such Assignor symbolized by the Marks and all causes of
action arising prior to or after the date hereof for infringement of any of the
Marks or unfair competition regarding the same;     (xix)   all Patents,
together with all causes of action arising prior to or after the date hereof for
infringement of any of the Patents or unfair competition regarding the same;    
(xx)   all Permits;     (xxi)   all Software and all Software licensing rights,
all writings, plans, specifications and schematics, all engineering drawings,
customer lists, goodwill and licenses, and all recorded data of any kind or
nature, regardless of the medium of recording;     (xxii)   all Supporting
Obligations; and     (xxiii)   all Proceeds and products of any and all of the
foregoing (all of the above, including this clause (xxiii), the “Collateral”).

          (b) The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.
          1.2 Power of Attorney. Each Assignor hereby constitutes and appoints
the Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to

3



--------------------------------------------------------------------------------



 



act, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due or to become due to such Assignor under or
arising out of the Collateral, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem to be necessary or
advisable to protect the interests of the Secured Creditors, which appointment
as attorney is coupled with an interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
     2.1 Necessary Filings. All filings, registrations, recordings and other
actions necessary or appropriate to create, preserve and perfect the security
interest granted by such Assignor to the Collateral Agent hereby in respect of
the Collateral have been accomplished (or will be accomplished within the time
periods set forth in the first sentence of Section 7.11(a) of the Credit
Agreement) and the security interest granted to the Collateral Agent pursuant to
this Agreement in and to the Collateral creates (or upon such filings will
create) a valid and, together with all such filings, registrations, recordings
and other actions, a perfected security interest therein prior to the rights of
all other Persons therein and subject to no other Liens (other than Permitted
Liens) and is entitled to all the rights, priorities and benefits afforded by
the UCC or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the date
hereof in the State of New York), by filing a financing statement under the UCC
as enacted in any relevant jurisdiction or by a filing of a Grant of Security
Interest in the respective form attached hereto in the United States Patent and
Trademark Office or in the United States Copyright Office.
     2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it
from time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent.
     2.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.

4



--------------------------------------------------------------------------------



 



          2.4 Chief Executive Office, Record Locations. The chief executive
office of such Assignor is, on the date of this Agreement, located at the
address indicated on Annex A hereto for such Assignor. During the period of the
four calendar months preceding the date of this Agreement, the chief executive
office of such Assignor has not been located at any address other than that
indicated on Annex A in accordance with the immediately preceding sentence, in
each case unless each such other address is also indicated on Annex A hereto for
such Assignor.
          2.5 Location of Inventory and Equipment. All Inventory and Equipment
held on the date hereof, or held at any time during the four calendar months
prior to the date hereof, by each Assignor is located at one of the locations
shown on Annex B hereto for such Assignor.
          2.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Changes Thereto; etc. As of the
date hereof, the exact legal name of each Assignor, the type of organization of
such Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, such Assignor’s Location, the
organizational identification number (if any) of such Assignor, and whether or
not such Assignor is a Transmitting Utility, is listed on Annex C hereto for
such Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, or its organizational identification number (if any)
from that listed on Annex C hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) such Assignor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not more than 15 days’ written notice after each change to the
information listed on Annex C (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex C which shall correct all information contained therein for such Assignor,
and (ii) in connection with such respective change or changes, it shall have
taken all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that such Assignor does not have an organizational
identification number on the date hereof and later obtains one, such Assignor
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.
          2.7 Trade Names; Etc. Such Assignor does not have nor does it operate
in any jurisdiction under, nor in the preceding five years has it had or
operated in any jurisdiction under, any trade names, fictitious names or other
names except its legal name as specified in Annex C and such other trade or
fictitious names as are listed on Annex D hereto for such Assignor. Such
Assignor may assume or operate in any jurisdiction under any new trade,
fictitious or other name if (i) it shall have given to the Collateral Agent not
more than 15 days’ written notice after any

5



--------------------------------------------------------------------------------



 



such assumption or operation, clearly describing such new name and the
jurisdictions in which such new name will be used and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.
          2.8 Certain Significant Transactions. During the one year period
preceding the date of this Agreement, no Person shall have merged or
consolidated with or into any Assignor, and no Person shall have liquidated
into, or transferred all or substantially all of its assets to, any Assignor, in
each case except as described in Annex E hereto. With respect to any
transactions so described in Annex E hereto, the respective Assignor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
such UCC lien searches as may have been requested with respect to such Person
and its assets, to establish that no security interest (excluding Permitted
Liens) continues perfected on the date hereof with respect to any Person
described above (or the assets transferred to the respective Assignor by such
Person), including without limitation pursuant to Section 9-316(a)(3) of the
UCC.
          2.9 Non-UCC Property. The aggregate fair market value (as determined
by the Assignors in good faith) of all property of the Assignors of the types
described in clauses (1), (2) and (3) of Section 9-311(a) of the UCC does not
exceed $500,000. If the aggregate value of all such property at any time owned
by all Assignors exceeds $500,000, the Assignors shall provide prompt written
notice thereof to the Collateral Agent and, upon the request of the Collateral
Agent, the Assignors shall promptly (and in any event within 30 days) take such
actions (at their own cost and expense) as may be required under the respective
United States, State or other laws referenced in Section 9-311(a) of the UCC to
perfect the security interests granted herein in any Collateral where the filing
of a financing statement does not perfect the security interest in such property
in accordance with the provisions of Section 9-311(a) of the UCC.
          2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof,
such Assignor does not own, or expect to acquire, any property which
constitutes, or would constitute, As-Extracted Collateral or Timber-to-be-Cut.
If at any time after the date of this Agreement such Assignor owns, acquires or
obtains rights to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor
shall furnish the Collateral Agent with prompt written notice thereof (which
notice shall describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.
          2.11 Collateral in the Possession of a Bailee. If any Inventory or
other Goods are at any time in the possession of a bailee, such Assignor shall
promptly notify the Collateral Agent thereof and, if requested by the Collateral
Agent, shall use its reasonable best efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further

6



--------------------------------------------------------------------------------



 



consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by the respective Assignor with respect to any such bailee.
ARTICLE III
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
          3.1 Additional Representations and Warranties. As of the time when
each of its Accounts arises, each Assignor shall be deemed to have represented
and warranted that each such Account, and all original records, papers and
documents relating thereto (if any) are genuine and what they purport to be, and
that all papers and documents (if any) relating thereto (i) will, to the
knowledge of such Assignor, represent the genuine, legal, valid and binding
obligation of the account debtor evidencing indebtedness unpaid and owed by the
respective account debtor arising out of the performance of labor or services or
the sale or lease and delivery of the merchandise listed therein, or both, (ii)
will be the only original writings evidencing and embodying such obligation of
the account debtor named therein (other than copies created for general
accounting purposes), (iii) will, to the knowledge of such Assignor, evidence
true and valid obligations, enforceable in accordance with their respective
terms, and (iv) will be in compliance and will conform in all material respects
with all applicable federal, state and local laws and applicable laws of any
relevant foreign jurisdiction.
          3.2 Maintenance of Records. Each Assignor will keep and maintain at
its own cost and expense accurate records in all material respects of its
Accounts and Contracts, including, but not limited to, originals of all
documentation (including each Contract) with respect thereto, records of all
payments received, all credits granted thereon, all merchandise returned and all
other dealings therewith, and such Assignor will make the same available on such
Assignor’s premises to the Collateral Agent for inspection as otherwise
permitted by the terms of the respective Secured Debt Agreements. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Collateral Agent, such Assignor shall, at its own cost and expense,
deliver all tangible evidence of its Accounts and Contract Rights (including,
without limitation, all documents evidencing the Accounts and all Contracts) and
such books and records to the Collateral Agent or to its representatives (copies
of which evidence and books and records may be retained by such Assignor). Upon
the occurrence and during the continuance of an Event of Default and if the
Collateral Agent so directs, such Assignor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Assignor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.
          3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may,

7



--------------------------------------------------------------------------------



 



at its option, directly notify the obligors with respect to any Accounts and/or
under any Contracts to make payments with respect thereto as provided in the
preceding clause (x), and (z) that the Collateral Agent may enforce collection
of any such Accounts and Contracts and may adjust, settle or compromise the
amount of payment thereof, in the same manner and to the same extent as such
Assignor. Without notice to or assent by any Assignor, the Collateral Agent may,
upon the occurrence and during the continuance of an Event of Default, apply any
or all amounts then in, or thereafter deposited in, the Cash Collateral Account
toward the payment of the Obligations in the manner provided in Section 7.4 of
this Agreement. The reasonable costs and expenses of collection (including
reasonable attorneys’ fees), whether incurred by an Assignor or the Collateral
Agent, shall be borne by the relevant Assignor. The Collateral Agent shall
deliver a copy of each notice referred to in the preceding clause (y) to the
relevant Assignor, provided that (x) the failure by the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 10.05 of the Credit Agreement has occurred and is continuing.
          3.4 Modification of Terms; etc. Except in accordance with such
Assignor’s ordinary course of business or as is consistent with reasonable
business judgment or as permitted by Section 3.5 hereof, no Assignor shall
rescind or cancel any indebtedness evidenced by any Account or under any
Contract, or modify any material term thereof or make any material adjustment
with respect thereto, or extend or renew the same, or compromise or settle any
material dispute, claim, suit or legal proceeding relating thereto, or sell any
Account or Contract, or interest therein, without the prior written consent of
the Collateral Agent. No Assignor will do anything to impair the rights of the
Collateral Agent in the Accounts or Contracts.
          3.5 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract.
Except as otherwise directed by the Collateral Agent after the occurrence and
during the continuation of an Event of Default, any Assignor may allow in the
ordinary course of business as adjustments to amounts owing under its Accounts
and Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment, and (ii) a refund
or credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne by the
relevant Assignor.
          3.6 Instruments. If any Assignor owns or acquires any Instrument in
excess of $500,000 constituting Collateral (other than checks and other payment
instruments received and collected in the ordinary course of business), such
Assignor will within 10 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral Agent
as further security hereunder.

8



--------------------------------------------------------------------------------



 



          3.7 Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Collateral Agent or any other Secured Creditor
of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.
          3.8 Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
          3.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time
after the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F-1 hereto accurately sets forth, as of the date of this
Agreement, for each Assignor, each Deposit Account maintained by such Assignor
(including a description thereof and the respective account number), the name of
the respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account. Annex
F-2 hereto accurately sets forth, as of the date of this Agreement, for each
Assignor, each Deposit Account maintained by such Assignor (including a
description thereof and the respective account number) for which a control
agreement is required pursuant to Section 9.14 of the Credit Agreement. For each
Deposit Account listed on Annex F-2 hereto, the respective Assignor shall use
its commercially reasonable efforts to cause the bank with which the Deposit
Account is maintained to execute and deliver to the Collateral Agent, within
30 days after the date of this Agreement or, if later, at the time of the
establishment of the respective Deposit Account, a “control agreement”
substantially in the form of Annex G hereto (appropriately completed), with such
changes thereto, or other forms requested by any such

9



--------------------------------------------------------------------------------



 



bank, in either case as may be reasonably acceptable to the Collateral Agent;
provided, however, the provisions of this sentence shall not apply to any
Deposit Account maintained with Deutsche Bank Trust Company Americas (whether in
its capacity as Collateral Agent or in its individual capacity) in which it
otherwise has “control” over within the meaning of Section 9-104 of the UCC.
Except as otherwise provided in the proviso to the immediately preceding
sentence, if any bank with which a Deposit Account listed on Annex F-2 hereto is
maintained refuses to, or does not, enter into such a “control agreement”, then,
at the request of the Collateral Agent or the Required Lenders, the respective
Assignor shall promptly close the respective Deposit Account and transfer all
balances therein to the Cash Collateral Account or another Deposit Account
meeting the requirements of this Section 3.9. If any bank with which a Deposit
Account listed on Annex F-2 hereto is maintained refuses to subordinate all its
claims with respect to such Deposit Account to the Collateral Agent’s security
interest therein on terms satisfactory to the Collateral Agent, then the
Collateral Agent, at its option, may (x) require that such Deposit Account be
terminated in accordance with the immediately preceding sentence or (y) agree to
a “control agreement” without such subordination, provided that in such event
the Collateral Agent may at any time, at its option, subsequently require that
such Deposit Account be terminated (within 30 days after notice from the
Collateral Agent) in accordance with the requirements of the immediately
preceding sentence.
          (b) After the date of this Agreement, no Assignor shall establish any
new demand, time, savings, passbook or similar account, except for Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a). At the time any such Deposit Account is established for
which a “control agreement” is required pursuant to Section 9.14 of the Credit
Agreement, the appropriate “control agreement” shall be entered into in
accordance with the requirements of preceding clause (a) and the respective
Assignor shall furnish to the Collateral Agent a supplement to Annex F-2 hereto
containing the relevant information with respect to the respective Deposit
Account and the bank with which same is established.
          (c) Each Assignor, the Collateral Agent and Deutsche Bank Trust
Company Americas in its individual capacity hereby agree that after the
occurrence and during the continuance of any Event of Default, Deutsche Bank
Trust Company Americas in its individual capacity shall only honor instructions
from the Collateral Agent with respect to Deposit Accounts, maintained with
Deutsche Bank Trust Company Americas following a notice from the Collateral
Agent indicating that it is exercising control over any such Deposit Account
without the consent of any other Person (including without the consent of any
Assignor).
          3.10 Letter-of-Credit Rights. If any Assignor is at any time a
beneficiary under a letter of credit with a stated amount of $500,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, such Assignor shall, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, use its
reasonable best efforts to either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.

10



--------------------------------------------------------------------------------



 



          3.11 Commercial Tort Claims. All Commercial Tort Claims of, and known
to, each Assignor in existence on the date of this Agreement are described in
Annex H hereto. If any Assignor shall at any time after the date of this
Agreement acquire a Commercial Tort Claim in an amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $1,000,000 or more, such Assignor shall promptly notify the
Collateral Agent thereof in a writing signed by such Assignor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
          3.12 Chattel Paper. Upon the request of the Collateral Agent made at
any time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper held or owned by such
Assignor. Furthermore, if requested by the Collateral Agent, each Assignor shall
promptly take all actions which are reasonably practicable so that the
Collateral Agent has “control” of all Electronic Chattel Paper in accordance
with the requirements of Section 9-105 of the UCC. Each Assignor will promptly
(and in any event within 10 days) following any request by the Collateral Agent,
deliver all of its Tangible Chattel Paper to the Collateral Agent.
          3.13 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and take such further steps, including any
and all actions as may be necessary or required under the Federal Assignment of
Claims Act, relating to its Accounts, Contracts, Instruments and other property
or rights covered by the security interest hereby granted, as the Collateral
Agent may reasonably require.
ARTICLE IV
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
          4.1 Additional Representations and Warranties. Each Assignor
represents and warrants that it is the true and lawful owner of or otherwise has
the right to use the registered Marks and Domain Names listed in Annex I hereto
for such Assignor and that said listed Marks and Domain Names include all United
States marks and applications for United States marks registered in the United
States Patent and Trademark Office and all Domain Names that such Assignor owns
or uses in connection with its business as of the date hereof. Each Assignor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Marks and Domain Names that is necessary for the conduct of
its business. Each Assignor further warrants that it has no knowledge of any
third party claim received by it that any aspect of such Assignor’s present or
contemplated business operations infringe or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that it is the true and
lawful owner of or otherwise has the right to use all U.S. trademark
registrations and applications and Domain Name registrations listed in Annex I
hereto and that said registrations are valid, subsisting, have not been canceled
and that such

11



--------------------------------------------------------------------------------



 



Assignor is not aware of any third-party claim that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said registrations is invalid or unenforceable, and is not aware that there is
any reason that any of said applications will not mature into registrations.
Each Assignor hereby grants to the Collateral Agent an absolute power of
attorney to sign, upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the United States Patent and
Trademark Office or similar registrar in order to effect an absolute assignment
of all right, title and interest in each Mark and/or Domain Name, and record the
same.
          4.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of any
right under any Mark or Domain Name.
          4.3 Infringements. Each Assignor agrees, within 10 days of learning
thereof, to notify the Collateral Agent in writing of the name and address of,
and to furnish such pertinent information that may be available with respect to,
any party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.
          4.4 Preservation of Marks and Domain Names. Each Assignor agrees to
use its Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (other than
any such Marks which are no longer used or useful in its business or
operations).
          4.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents reasonably required to maintain all
Mark and/or Domain Name registrations, including but not limited to affidavits
of use and applications for renewals of registration in the United States Patent
and Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, which consent shall not be unreasonably
withheld (other than with respect to registrations and applications deemed by
such Assignor in its reasonable business judgment to be no longer prudent to
pursue).
          4.6 Future Registered Marks and Domain Names. If any Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
Domain Name is registered by any Assignor, at the end of the calendar quarter in
which such certificate or similar indicia of ownership was received, such
Assignor shall deliver to the Collateral Agent a copy of such

12



--------------------------------------------------------------------------------



 



registration certificate or similar indicia of ownership, and a grant of a
security interest in such Mark and/or Domain Name, to the Collateral Agent and
at the expense of such Assignor, confirming the grant of a security interest in
such Mark and/or Domain Name to the Collateral Agent hereunder, the form of such
security to be substantially in the form of Annex L hereto or in such other form
as may be reasonably satisfactory to the Collateral Agent.
          4.7 Remedies. If an Event of Default shall occur and be continuing,
the Collateral Agent may, by written notice to the relevant Assignor, take any
or all of the following actions: (i) declare the entire right, title and
interest of such Assignor in and to each of the Marks and Domain Names, together
with all trademark rights and rights of protection to the same, vested in the
Collateral Agent for the benefit of the Secured Creditors, in which event such
rights, title and interest shall immediately vest, in the Collateral Agent for
the benefit of the Secured Creditors, and the Collateral Agent shall be entitled
to exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Marks or Domain Names and registrations and any
pending trademark application in the United States Patent and Trademark Office
or applicable Domain Name registrar to the Collateral Agent.
ARTICLE V
SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
          5.1 Additional Representations and Warranties. Each Assignor
represents and warrants that it is the true and lawful owner of (i) all rights
in (x) the Patents listed in Annex J hereto for such Assignor and that said
Patents include all the United States patents and applications for United States
patents that such Assignor owns as of the date hereof and (y) the Copyrights
listed in Annex K hereto for such Assignor and that said Copyrights constitute
all the United States copyrights registered with the United States Copyright
Office and applications to United States copyrights that such Assignor owns as
of the date hereof and (ii) all rights in, or otherwise has the right to use,
all Trade Secrets and proprietary information necessary to operate the business
of such Assignor (“Trade Secret Rights”). Each Assignor further warrants that it
has no knowledge of any third party claim that any aspect of such Assignor’s
present or contemplated business operations infringes or will infringe any
patent of any other Person or such Assignor has misappropriated any Trade Secret
or other proprietary information which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Each Assignor
hereby grants to the Collateral Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of any Event of Default, any
document which may be required by the United States Patent and Trademark Office
or the United States Copyright Office in order to effect an absolute assignment
of all right, title and interest in each Patent or Copyright, and to record the
same.

13



--------------------------------------------------------------------------------



 



          5.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of any
right under any Patent or Copyright.
          5.3 Infringements. Each Assignor agrees, within 10 days of learning
thereof, to furnish the Collateral Agent in writing with all pertinent
information available to such Assignor with respect to any infringement,
contributing infringement or active inducement to infringe or other violation of
such Assignor’s rights in any Patent or Copyright or to any claim that the
practice of any Patent or use of any Copyright violates any property right of a
third party, or with respect to any misappropriation of any Trade Secret Right
or any claim that practice of any Trade Secret Right violates any property right
of a third party, in each case, in any manner which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Each Assignor further agrees, absent direction of the Collateral Agent to the
contrary, to diligently prosecute any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          5.4 Maintenance of Patents or Copyrights. At its own expense, each
Assignor shall make timely payment of all post-issuance fees required to
maintain in force its rights under each Patent or Copyright, absent prior
written consent of the Collateral Agent, which consent shall not be unreasonably
withheld (other than any such Patents or Copyrights which are no longer used or
are deemed by such Assignor in its reasonable business judgment to no longer be
useful in its business or operations).
          5.5 Prosecution of Patent or Copyright Applications. At its own
expense, each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex J hereto and (ii) Copyrights listed on
Annex K hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications deemed by such Assignor in its reasonable business
judgment to be no longer prudent to pursue), absent written consent of the
Collateral Agent.
          5.6 Other Patents and Copyrights. At the end of each calendar quarter
following the acquisition or issuance of a United States Patent, registration of
a Copyright, or acquisition of a registered Copyright, or of filing of an
application for a United States Patent or Copyright, the relevant Assignor shall
deliver to the Collateral Agent a copy of said Copyright or Patent, or
certificate or registration of, or application therefor, as the case may be,
with a grant of a security interest as to such Patent or Copyright, as the case
may be, to the Collateral Agent and at the expense of such Assignor, confirming
the grant of a security interest, the form of such grant of a security interest
to be substantially in the form of Annex M or N hereto, as appropriate, or in
such other form as may be reasonably satisfactory to the Collateral Agent.
          5.7 Remedies. If an Event of Default shall occur and be continuing,
the Collateral Agent may, by written notice to the relevant Assignor, take any
or all of the following actions: (i) declare the entire right, title, and
interest of such Assignor in each of the Patents and Copyrights vested in the
Collateral Agent for the benefit of the

14



--------------------------------------------------------------------------------



 



Secured Creditors, in which event such right, title, and interest shall
immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 5.1 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.
ARTICLE VI
PROVISIONS CONCERNING ALL COLLATERAL
          6.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Secured Debt Agreements, each Assignor will do nothing to
impair the rights of the Collateral Agent in the Collateral. Each Assignor will
at all times keep its Inventory and Equipment insured in favor of the Collateral
Agent, at such Assignor’s own expense to the extent and in the manner provided
in the Secured Debt Agreements. Except to the extent otherwise permitted to be
retained by such Assignor or applied by such Assignor pursuant to the terms of
the Secured Debt Agreements, the Collateral Agent shall, at the time any
proceeds of such insurance are distributed to the Secured Creditors, apply such
proceeds in accordance with Section 7.4 hereof. Each Assignor assumes all
liability and responsibility in connection with the Collateral acquired by it
and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.
          6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).
          6.3 Additional Information. Each Assignor will, at its own expense,
from time to time upon the reasonable request of the Collateral Agent, promptly
(and in any event within 10 days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including with reasonable specificity and in summary form, the identity of the
Collateral or such components thereof as may have been reasonably requested by
the Collateral Agent, the value and location of such Collateral, etc.) as may be
reasonably requested by the Collateral Agent. Without limiting the forgoing,
each Assignor agrees that it shall promptly (and in any event within 10 Business
Days after its receipt of the respective request) furnish to the Collateral
Agent such updated Annexes hereto as may from time to time be reasonably
requested by the Collateral Agent.
          6.4 Further Actions. Each Assignor will, at its own expense and upon
the reasonable request of the Collateral Agent, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
lists, descriptions and designations of its Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of

15



--------------------------------------------------------------------------------



 



title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps relating to the Collateral
and other property or rights covered by the security interest hereby granted,
which the Collateral Agent deems reasonably appropriate or advisable to perfect,
preserve or protect its security interest in the Collateral.
     6.5 Financing Statements. Each Assignor agrees to authorize and deliver to
the Collateral Agent such financing statements, in form reasonably acceptable to
the Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor).
ARTICLE VII
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
     7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:
     (i) personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from such Assignor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon such Assignor’s premises where any of
the Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
     (ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;
     (iii) instruct all depository banks which have entered into a control
agreement with the Collateral Agent to transfer all monies, securities and
instruments held by such depositary bank to the Cash Collateral Account in
accordance with the terms of the respective control agreement (including by
issuing a “Notice of Exclusive Control” in accordance with the terms thereof);

16



--------------------------------------------------------------------------------



 



     (iv) withdraw all monies, securities and instruments in the Cash Collateral
Account and/or in any other Deposit Account maintained with the Collateral Agent
(whether or not such Deposit Accounts are maintained with the Collateral Agent
in its capacity as such) for application to the Obligations in accordance with
Section 7.4 hereof;
     (v) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
     (vi) take possession of the Collateral or any part thereof, by directing
such Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
     (x) forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;
     (y) store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2 hereof; and
     (z) while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
     (vii) license or sublicense, whether on an exclusive or nonexclusive basis,
any Marks, Domain Names, Patents or Copyrights included in the Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine;
     (viii) apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4; and
     (ix) take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this

17



--------------------------------------------------------------------------------



 



Agreement and the other Security Documents.
          7.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than 10
days’ prior written notice to the relevant Assignor specifying the time at which
such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 10 days after the giving
of such notice, to the right of the relevant Assignor or any nominee of such
Assignor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for sale in accordance with this Section 7.2 without
accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be reasonably practicable in view of
such applicable law. Each Assignor agrees to do or cause to be done all such
other acts and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.
          7.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES,

18



--------------------------------------------------------------------------------



 



and each Assignor hereby further waives, to the extent permitted by law:
     (i) all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
     (ii) except as otherwise expressly provided in this Agreement, all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder; and
     (iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
          7.4 Application of Proceeds. (a) All moneys collected by the
Collateral Agent upon any sale or other disposition of the Collateral (and, to
the extent either Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, all monies collected by the
Pledgee or collateral agent under such other Security Document upon any sale or
other disposition of the collateral under any such Security Document), together
with all other moneys received by the Collateral Agent hereunder and under each
other Security Document, shall be applied as follows:
     (i) first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;
     (ii) second, to the extent proceeds remain after the application pursuant
to preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;
     (iii) third, to the extent proceeds remain after the application pursuant
to preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata

19



--------------------------------------------------------------------------------



 



Share of such amount remaining to be distributed; and
     (iv) fourth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (iii), inclusive, and following the termination
of this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor
or to whomever may be lawfully entitled to receive such surplus.
     (b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, all contingent reimbursement obligations equal
to the Stated Amount of all outstanding Letters of Credit and all Fees, and
(ii) in the case of the Other Obligations, all amounts due under each Interest
Rate Protection Agreement and each Other Hedging Agreement with an Other
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.
     (c) When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.
     (d) Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued under the Credit Agreement (which shall
only occur after all outstanding Revolving Loans and Swingline Loans under the
Credit Agreement and Unpaid Drawings have been paid in full), such amounts shall
be paid to the Administrative Agent under the Credit Agreement and held by it,
for the equal and ratable benefit of the Lender Creditors, as cash security for
the repayment of Obligations owing to the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit under
the Credit Agreement, and after the application of all such cash security to the
repayment of all Obligations owing to the Lender Creditors after giving effect
to the termination of all such Letters of Credit, if there remains any excess
cash, such excess cash shall

20



--------------------------------------------------------------------------------



 



be returned by the Administrative Agent to the Collateral Agent for distribution
in accordance with Section 7.4(a) hereof.
               (e) All payments required to be made hereunder shall be made
(x) if to the Lender Creditors, to the Administrative Agent for the account of
the Lender Creditors, and (y) if to the Other Creditors, to the trustee, paying
agent or other similar representative (each, a “Representative”) for the Other
Creditors or, in the absence of such a Representative, directly to the Other
Creditors.
               (f) For purposes of applying payments received in accordance with
this Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Secured Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be. Unless it has received written notice from a Lender Creditor or an Other
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from an Other Creditor
to the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.
               (g) This Agreement is made with full recourse to each Assignor
and pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith. It is
understood that each Assignor shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Obligations.
               7.5 Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Collateral Agent shall be in addition to every
other right, power and remedy specifically given to the Collateral Agent under
this Agreement, the other Secured Debt Agreements or now or hereafter existing
at law, in equity or by statute and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

21



--------------------------------------------------------------------------------



 



          7.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
ARTICLE VIII
INDEMNITY
          8.1 Indemnity. (a) Without limiting the provisions of the other
Secured Debt Agreements, each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
(in its capacity as such) and their respective successors, assigns, employees,
affiliates, advisors and agents (hereinafter in this Section 8.1 referred to
individually as “Indemnitee,” and collectively as “Indemnitees”) harmless from
any and all liabilities, obligations, damages, injuries, penalties, claims,
demands, actions, suits, judgments and any and all costs, expenses or
disbursements (including reasonable attorneys’ fees and expenses) (for the
purposes of this Section 8.1 the foregoing are collectively called “expenses”)
of whatsoever kind and nature imposed on, asserted against or incurred by any of
the Indemnitees in any way relating to or arising out of this Agreement or the
enforcement of any of the terms hereof, or the preservation of any rights
hereunder, or in any way relating to or arising out of the manufacture,
ownership, ordering, purchase, delivery, control, acceptance, lease, financing,
possession, operation, condition, sale, return or other disposition, or use of
the Collateral (including, without limitation, latent or other defects, whether
or not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.
          (b) Without limiting the application of Section 8.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in all applicable public
offices, payment or discharge of any taxes or Liens upon or in respect of the
Collateral, premiums for insurance with respect to the Collateral and all other
fees, costs and expenses in connection with protecting, maintaining or

22



--------------------------------------------------------------------------------



 



preserving the Collateral and the Collateral Agent’s interest therein, whether
through judicial proceedings or otherwise, or in defending or prosecuting any
actions, suits or proceedings arising out of or relating to the Collateral.
          (c) Without limiting the application of Section 8.1(a) or (b) hereof,
each Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement.
          (d) If and to the extent that the obligations of any Assignor under
this Section 8.1 are unenforceable for any reason, such Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article VIII shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Loans made, under the Credit Agreement, the termination of all Letters of
Credit issued under the Credit Agreement, the termination of all Interest Rate
Protection Agreements and Other Hedging Agreements entered into with the Other
Creditors and the payment of all other Obligations and notwithstanding the
discharge thereof and the occurrence of the Termination Date.
ARTICLE IX
DEFINITIONS
          The following terms shall have the meanings herein specified. Such
definitions shall be equally applicable to the singular and plural forms of the
terms defined.
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred,
(v) for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. Without limiting the foregoing,
the term “account” shall include all Health-Care-Insurance Receivables.
          “Administrative Agent” shall have the meaning provided in the recitals
of this

23



--------------------------------------------------------------------------------



 



Agreement.
          “Agreement” shall mean this Security Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
          “As-Extracted Collateral” shall mean “as-extracted collateral” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Assignor” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower” shall have the meaning provided in the recitals of this
Agreement.
          “Cash Collateral Account” shall mean a non-interest bearing cash
collateral account maintained with, and in the sole dominion and control of, the
Collateral Agent for the benefit of the Secured Creditors.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
the UCC as in effect on the date hereof in the State of New York. Without
limiting the foregoing, the term “Chattel Paper” shall in any event include all
Tangible Chattel Paper and all Electronic Chattel Paper.
          “Class” shall have the meaning provided in Section 10.2 of this
Agreement.
          “Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
          “Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Commercial Tort Claims” shall mean “commercial tort claims” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Contract Rights” shall mean all rights of any Assignor under each
Contract, including, without limitation, (i) any and all rights to receive and
demand payments under any or all Contracts, (ii) any and all rights to receive
and compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
          “Contracts” shall mean all contracts between any Assignor and one or
more additional parties (including, without limitation, any Interest Rate
Protection Agreements, Other Hedging Agreements, licensing agreements and any
partnership agreements, joint venture agreements and limited liability company
agreements).
          “Copyrights” shall mean any United States or foreign copyright now or
hereafter owned by any Assignor, including any registrations of any copyrights,
in the United States Copyright Office or any foreign equivalent office, as well
as any application for a copyright registration now or hereafter made with the
United States Copyright Office or any foreign equivalent office by any Assignor.

24



--------------------------------------------------------------------------------



 



          “Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.
          “Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Documents” shall mean “documents” as such term is defined in the UCC
as in effect on the date hereof in the State of New York.
          “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Assignor now or hereafter has any right, title or
interest.
          “Electronic Chattel Paper” shall mean “electronic chattel paper” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York.
          “Equipment” shall mean any “equipment” as such term is defined in the
UCC as in effect on the date hereof in the State of New York now or hereafter
owned by any Assignor, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing and all accessions thereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “Event of Default” shall mean any Event of Default (or similar term)
under, and as defined in, the Credit Agreement and any Interest Rate Protection
Agreement or Other Hedging Agreement entered into with an Other Creditor and
shall in any event include, without limitation, any payment default on any of
the Obligations after the expiration of any applicable grace period.
          “General Intangibles” shall mean “general intangibles” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Goods” shall mean “goods” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
          “Instrument” shall mean “instruments” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.

25



--------------------------------------------------------------------------------



 



          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of whatever sort and wherever located any portion thereof
which may be returned, rejected, reclaimed or repossessed by the Collateral
Agent from any Assignor’s customers, and shall specifically include all
“inventory” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.
          “Investment Property” shall mean “investment property” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Lender Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Lenders” shall have the meaning provided in the recitals of this
Agreement.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Location” of any Assignor, shall mean such Assignor’s “location” as
determined pursuant to Section 9-307 of the UCC.
          “Marks” shall mean all right, title and interest in and to any
trademarks, service marks and trade names now held or hereafter acquired by any
Assignor, including any registration or application for registration of any
trademarks and service marks now held or hereafter acquired by any Assignor,
which are registered or filed in the United States Patent and Trademark Office
or the equivalent thereof in any state of the United States or any equivalent
foreign office or agency, as well as any unregistered trademarks and service
marks used by any Assignor and any trade dress including logos, designs,
fictitious business names and other business identifiers used by any Assignor.
          “Obligations” shall mean and include, as to any Assignor, all of the
following:
     (i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, cost and
indemnities (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Subsidiary Guarantor, all such
obligations, liabilities and indebtedness of such Assignor under the
Subsidiaries Guaranty) and the due performance and

26



--------------------------------------------------------------------------------



 



compliance by such Assignor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by each
Assignor to the Other Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection Agreement or
Other Hedging Agreement, whether such Interest Rate Protection Agreement or
Other Hedging Agreement is now in existence or hereinafter arising (including,
without limitation, in the case of an Assignor that is a Subsidiary Guarantor,
all obligations, liabilities and indebtedness of such Assignor under the
Subsidiaries Guaranty in respect of the Interest Rate Protection Agreements and
Other Hedging Agreements), and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Interest Rate Protection Agreement and Other Hedging Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);
     (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and
     (v) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 8.1 of this Agreement;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
          “Other Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Other Obligations” shall have the meaning provided in the definition
of

27



--------------------------------------------------------------------------------



 



“Obligations” in this Article IX.
          “Patents” shall mean any United States or foreign patent in or to
which any Assignor now or hereafter has any right, title or interest therein,
and any divisions, continuations (including, but not limited to,
continuations-in-parts) and improvements thereof, as well as any application for
a United States or foreign patent now or hereafter made by any Assignor.
          “Permits” shall mean, to the extent permitted to be assigned by the
terms thereof or by applicable law, all licenses, permits, rights, orders,
variances, franchises or authorizations of or from any governmental authority or
agency.
          “Primary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Pro Rata Share” shall have the meaning provided in Section 7.4(b) of
this Agreement.
          “Proceeds” shall mean all “proceeds” as such term is defined in the
UCC as in effect in the State of New York on the date hereof and, in any event,
shall also include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Assignor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any
Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
          “Registered Organization” shall have the meaning provided in the UCC
as in effect in the State of New York.
          “Representative” shall have the meaning provided in Section 7.4(e) of
this Agreement.
          “Required Secured Creditors” shall mean (i) at any time when any
Credit Document Obligations are outstanding (other than contingent indemnity
obligations that are not then due and payable) or any Commitments or Letters of
Credit under the Credit Agreement exist, the Required Lenders (or, to the extent
provided in Section 13.12 of the Credit Agreement, each of the Lenders) and
(ii) at any time after all of the Credit Document Obligations have been paid in
full in cash (other than contingent indemnity obligations that are not then due
and payable) and all Commitments and Letters of Credit under the Credit
Agreement have been terminated and no further Commitments or Letters of Credit
may be provided thereunder, the holders of a majority of the Other Obligations.
          “Requisite Creditors” shall have the meaning provided in Section 10.2
of this Agreement.
          “Secondary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.

28



--------------------------------------------------------------------------------



 



          “Secured Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Secured Debt Agreements” shall mean and include (i) this Agreement
and the other Credit Documents and (ii) the Interest Rate Protection Agreements
and Other Hedging Agreements entered into with an Other Creditor.
          “Software” shall mean “software” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York, now or hereafter owned by any Assignor, or in which any Assignor has
any rights, and, in any event, shall include, but shall not be limited to, all
of such Assignor’s rights in any Letter-of-Credit Right or secondary obligation
that supports the payment or performance of, and all security for, any Account,
Chattel Paper, Document, General Intangible, Instrument or Investment Property.
          “Tangible Chattel Paper” shall mean “tangible chattel paper” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Termination Date” shall have the meaning provided in Section 10.8(a)
of this Agreement.
          “Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Trade Secret Rights” shall have the meaning provided in Section 5.1
of this Agreement.
          “Trade Secrets” shall mean any secretly held existing engineering or
other data, information, production procedures and other know-how relating to
the design manufacture, assembly, installation, use, operation, marketing, sale
and/or servicing of any products or business of an Assignor worldwide whether
written or not.
          “Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
ARTICLE X
MISCELLANEOUS
          10.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by

29



--------------------------------------------------------------------------------



 



courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telex or telecopier, except that notices and communications to the Collateral
Agent or any Assignor shall not be effective until received by the Collateral
Agent or such Assignor, as the case may be. All notices and other communications
shall be in writing and addressed as follows:
          (a) if to any Assignor, at:
c/o Town Sports International, LLC
888 Seventh Avenue
25th Floor
New York, New York 10106
Attention: Richard Pyle
Telephone No.: (212) 246-6700
Telecopier No.: (212) 664-8906
          (b) if to the Collateral Agent, at:
60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 250-5690
     (c) if to any Lender Creditor (other than the Collateral Agent), at such
address as such Lender Creditor shall have specified in the Credit Agreement;
     (d) if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Borrower and the Collateral Agent;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12
hereof, none of the terms and conditions of this Agreement or any other Security
Document may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Assignor directly affected thereby or, in
the case of the Holdings Pledge Agreement, Holdings (it being understood that
the addition or release of any Assignor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and (in each case) the Collateral Agent (with the written
consent of the Required Secured Creditors); provided, however, (i) that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class of Secured Creditors (and not all Secured Creditors in a like or
similar manner) also shall require the written consent of the Requisite
Creditors of such affected Class, (ii) supplements to the Annexes hereto and to
the other Security Documents may be made without the consent of any Secured
Creditor, other than the Collateral Agent, as provided herein or therein, and
(iii) Assignors may be released from their obligations hereunder and under the
other Security Documents and new Assignors may be added hereto and to the other
Security Documents without the consent of any Secured Creditors

30



--------------------------------------------------------------------------------



 



other than the Collateral Agent, as provided herein or therein. For the purpose
of this Agreement and each other Security Document, the term “Class” shall mean
each class of Secured Creditors, i.e., whether (x) the Lender Creditors as
holders of the Credit Document Obligations or (y) the Other Creditors as the
holders of the Other Obligations. For the purpose of this Agreement, the term
“Requisite Creditors” of any Class shall mean each of (x) with respect to the
Credit Document Obligations, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders), and (y) with
respect to the Other Obligations, the holders of at least a majority of all
Other Obligations outstanding from time to time.
          10.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Secured Debt
Agreement; or (c) any amendment to or modification of any Secured Debt Agreement
or any security for any of the Obligations; whether or not such Assignor shall
have notice or knowledge of any of the foregoing.
          10.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 10.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder or under the other Credit Documents without the prior
written consent of the Collateral Agent (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.
          10.5 Headings Descriptive. The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
          10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE

31



--------------------------------------------------------------------------------



 



NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION
OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION
10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.
          (b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          10.7 Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that, prior to the Termination Date,
each Assignor shall remain liable to perform all of the obligations, if any,
assumed by it with respect to the Collateral and, except as otherwise provided
in Section 10.11 hereof, the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.
          10.8 Termination; Release. (a) After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section

32



--------------------------------------------------------------------------------



 



8.1 hereof, shall survive such termination) and the Collateral Agent, at the
request and expense of the respective Assignor, will promptly execute and
deliver to such Assignor a proper instrument or instruments (including UCC
termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Assignor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Total Commitment under the Credit Agreement has been terminated
and all Interest Rate Protection Agreements and Other Hedging Agreements entered
into with any Other Creditor have been terminated, no Note under the Credit
Agreement is outstanding and all Loans thereunder have been repaid in full, all
Letters of Credit issued under the Credit Agreement have been terminated and all
other Obligations then due and payable have been paid in full.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party or a Subsidiary thereof)
(x) at any time prior to the time at which all Credit Document Obligations have
been paid in full and all Commitments and Letters of Credit under the Credit
Agreement have been terminated, in connection with a sale or disposition
permitted by the Secured Debt Agreements or is otherwise released at the
direction of the Required Lenders (or all the Lenders if required by
Section 13.12 of the Credit Agreement) or (y) at any time thereafter, to the
extent permitted by the other Secured Debt Agreements, and in the case of
clauses (x) and (y), the proceeds of such sale or other disposition (or from
such release) are applied in accordance with the terms of the Credit Agreement
or such other Secured Debt Agreements, as the case may be, to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Assignor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Assignor
(and the Collateral at such time assigned by the respective Assignor pursuant
hereto) shall be released from this Agreement.
          (c) At any time that an Assignor desires that the Collateral Agent
take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 10.8(a) or (b), such Assignor shall deliver to
the Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b). At any time that the Borrower or the respective
Assignor desires that a Subsidiary of the Borrower which has been released from
the Subsidiaries Guaranty be released hereunder as provided in the last sentence
of Section 10.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 10.8(b).
          (d) The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the

33



--------------------------------------------------------------------------------



 



Collateral Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 10.8.
          10.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.
          10.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.11 The Collateral Agent and the other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly understood
and agreed that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 12 of the Credit Agreement. The Collateral Agent shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement.
          10.12 Additional Assignors. It is understood and agreed that any
Subsidiary Guarantor that desires to become an Assignor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the respective Secured Debt Agreements, shall become an Assignor
hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing a Joinder Agreement, (y) delivering
supplements to Annexes A through F, inclusive, and H through K, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Assignor on such date, and (z) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the Collateral Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Collateral Agent.
[Remainder of this page intentionally left blank; signature page follows]

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date first
above written.

                  TOWN SPORTS INTERNATIONAL, LLC,
     as an Assignor    
 
           
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    

     
 
  TSI 217 BROADWAY, LLC
 
  TSI ALEXANDRIA, LLC
 
  TSI ALLSTON, LLC
 
  TSI ANDOVER, LLC
 
  TSI ARDMORE, LLC
 
  TSI ARTHRO-FITNESS SERVICES, LLC
 
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BETHESDA, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC,
      each as an Assignor

             
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    





--------------------------------------------------------------------------------



 



     
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DOBBS FERRY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.
 
  TSI EAST MEADOW, LLC
 
  TSI EAST 23, LLC
 
  TSI EAST 31, LLC
 
  TSI EAST 34, LLC
 
  TSI EAST 36, LLC
 
  TSI EAST 41, LLC
 
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIFTH AVENUE, INC.
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC
 
  TSI GREENWICH, LLC,
      each as an Assignor

             
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    

(ii)



--------------------------------------------------------------------------------



 



     
 
  TSI HARTSDALE, LLC
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
 
  TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC
 
  TSI HOLDINGS (CIP), LLC
 
  TSI HOLDINGS (DC), LLC
 
  TSI HOLDINGS (IP), LLC
 
  TSI HOLDINGS (MA), LLC
 
  TSI HOLDINGS (MD), LLC
 
  TSI HOLDINGS (NJ), LLC
 
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INSURANCE, INC.
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MADISON, INC.
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
 
  TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC
 
  TSI NATICK, LLC,
      each as an Assignor

             
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    

(iii)



--------------------------------------------------------------------------------



 



     
 
  TSI NEW ROCHELLE, LLC
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC
 
  TSI OCEANSIDE, LLC
 
  TSI OLD BRIDGE, LLC
 
  TSI PARSIPPANY, LLC
 
  TSI PLAINSBORO, LLC
 
  TSI PORT JEFFERSON, LLC
 
  TSI PRINCETON, LLC
 
  TSI PRINCETON NORTH, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI RYE, INC.
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC
 
  TSI STAMFORD RINKS, LLC
 
  TSI STATEN ISLAND, LLC
 
  TSI STERLING, LLC
 
  TSI SYOSSET, LLC,
      each as an Assignor

             
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    

(iv)



--------------------------------------------------------------------------------



 



     
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC
 
  TSI WELLESLEY, LLC
 
  TSI WELLINGTON CIRCLE, LLC
 
  TSI WEST CALDWELL, LLC
 
  TSI WEST NEWTON, LLC
 
  TSI WEST NYACK, LLC
 
  TSI WEST SPRINGFIELD, LLC
 
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC
 
  TSI WEYMOUTH, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOODMERE, LLC,
      each as an Assignor

             
 
  By:   /s/ Richard Pyle
 
Name: Richard Pyle    
 
      Title: Chief Financial Officer    

(v)



--------------------------------------------------------------------------------



 



Accepted and Agreed to:
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent

         
By:
  /s/ Carin Keegan
 
Name: Carin Keegan    
 
  Title:   Vice President    
 
       
By:
  /s/ Mary Kay Coyle    
 
       
 
  Name: Mary Kay Coyle    
 
  Title:   Managing Director    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS, in its individual capacity for
purposes of Section 3.9(c)    
 
       
By:
  Carin Keegan    
 
       
 
  Name: Carin Keegan    
 
  Title:   Vice President    
 
       
By:
  /s/ Mary Kay Coyle    
 
       
 
  Name: Mary Kay Coyle    
 
  Title:   Managing Director    

(vi)